Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments filed 12 November 2021 have been fully considered, but are not persuasive. Applicant argues newly amended claims are patentable over the cited prior art. Newly amended claims raise new 112(b) issues as addressed further in the rejection below. 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the recitation of “wherein one of the lines configured to apply the control signal including the clock signal or one of the lines configured to apply the voltage used in the scan driver passes through each plurality of transistors involved in one of the plurality of stages” renders the claim ambiguous. How can the line pass “through each plurality of transistors”? It is clear from the each transistor. Is applicant attempting to claim that the line is overlapping each of the stages, wherein each stage includes a plurality of transistors vs. CLK1-4 do not overlap each of the stages? Clarification is required.
Regarding claim 4, the recitation of “the global clock signal line passes through each plurality of transistors involved in one of the plurality of stages and the low voltage line passes through each plurality of transistors involved in one of the plurality of stages” renders the claim ambiguous. How can the line pass “through each plurality of transistors”? It is clear from the figures the voltage or clock line does not “pass through” each transistor. Is applicant attempting to claim that the line is overlapping each of the stages, wherein each stage includes a plurality of transistors vs. CLK1-4 do not overlap each of the stages? Clarification is required.
Regarding claim 17, the recitation of “wherein a line that applies the control signal including the clock signal or the voltage used in the scan driver passes through each plurality of transistors involved in one of the plurality of stages” renders the claim ambiguous. How can the line pass “through each plurality of transistors”? It is clear from the figures the control line or voltage line does not “pass through” each transistor. Is applicant attempting to claim that the line is overlapping each of the stages, wherein each stage includes a plurality of transistors vs. CLK1-4 do not overlap each of the stages? Clarification is required.
Regarding claim 18, the recitation of “the global clock signal line passes through each of the plurality of transistors involved in one of the plurality of stages, the low voltage line passes though each plurality of transistors involved in one of the plurality of stages” renders the claim ambiguous. How can the line pass “through each plurality of transistors”? It is clear from the figures the voltage and clock line does not “pass through” each transistor. Is applicant attempting to claim that the line is overlapping each of the stages, wherein each stage includes a plurality of transistors vs. CLK1-4 do not overlap each of the stages? Clarification is required.
Regarding claim 21, the recitation of “a global clock signal line passing through each plurality of transistors involved in one of the plurality of stages, an low voltage line passing through each plurality of transistors involved in one of the plurality of stages ” renders the claim ambiguous. How can the line pass “through each plurality of transistors”? It is clear from the figures the voltage or clock line does not “pass through” each transistor. Is applicant attempting to claim that the line is overlapping each of the stages, wherein each stage includes a plurality of transistors vs. CLK1-4 do not overlap each of the stages? Clarification is required.
Claims 2-3, 5-9, 11-16, 19-20, and 22-23 are rejected under 112 based on their dependency from the above rejected claims.

Allowable Subject Matter
Claim 10 is allowed. Claims 1, 17 and 21 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621